UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-2828



ELITE CHILD, INCORPORATED,

                                              Plaintiff - Appellant,

          versus


SCHRODER CHESAPEAKE, INCORPORATED, t/a Green-
brier Mall; E. PRESTON GRISSOM, Individually
and in his capacity of Judge, Judicial Circuit
of Virginia, Circuit Court of the City of
Chesapeake,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Richard L. Williams, Senior District
Judge. (CA-98-488-2)


Submitted:   June 17, 1999                 Decided:   June 24, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Luther C. Edmonds, LUTHER C. EDMONDS, ESQUIRE, Virginia Beach,
Virginia, for Appellant. Mark L. Earley, Attorney General, Gregory
E. Lucyk, Senior Assistant Attorney General, Mary E. Shea,
Assistant Attorney General, Richmond, Virginia; Alan B. Rashkind,
FURNISS, DAVIS, RASHKIND & SAUNDERS, Norfolk, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order denying relief in

this action alleging racial discrimination in the termination of a

lease.   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we affirm on the

reasoning of the district court. See Elite Child, Inc. v. Schroder

Chesapeake, Inc., No. CA-98-488-2 (E.D. Va. Nov. 10, 1999).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2